



Exhibit 10(vi)
EMPLOYMENT AGREEMENT
THIS AGREEMENT, made the 1st day of February 2014, between PENNS WOODS BANCORP,
INC. (“Penns Woods”), a Pennsylvania business corporation, JERSEY SHORE STATE
BANK (“JSSB”), a Pennsylvania banking institution and wholly owned subsidiary of
Penns Woods (Penns Woods and JSSB are sometimes referred to herein collectively
as the “Employer”), and MICHELLE M. KARAS, an adult individual (“Executive”).
WITNESSETH:
WHEREAS, Executive is presently employed by Penns Woods and JSSB as their Senior
Vice President and Head of Institutional Advancement;
WHEREAS, it is the desire of Penns Woods and JSSB that Executive continue her
employment, on the terms and conditions set forth herein, in order that the
experience she has gained throughout her career will continue to be available to
Penns Woods and JSSB; and
WHEREAS, Executive is willing to continue such employment, on the terms and
conditions set forth herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Employment. Penns Woods and JSSB hereby employ Executive, and Executive hereby
accepts employment with Penns Woods and JSSB, on the terms and conditions set
forth in this Agreement.
2.Titles and Duties of Executive. Executive shall perform and discharge well and
faithfully such management and administrative duties as an executive officer of
Penns Woods and JSSB as may be assigned to her from time to time by the
President and Chief Executive Officer of Penns Woods and JSSB and which are
consistent with her positions set forth in the following sentence. Executive
shall be employed as Senior Vice President and Head of Institutional Advancement
of Penns Woods and JSSB. Executive shall report directly to the President and
Chief Executive Officer of Penns Woods and JSSB. Executive shall devote her full
time, attention and energies to the business of the Employer during the
Employment Period (as defined in Section 3); provided, however, that this
section shall not be construed as preventing Executive from (a) investing her
personal assets in enterprises that do not compete with Penns Woods, JSSB or any
of their majority-owned subsidiaries (except as an investor owning less than 5%
of the stock of a publicly-owned company), or (b) being involved in any civic,
community or other activities with the prior approval of the President and Chief
Executive Officer of Penns Woods and JSSB.
3.Term of Agreement.
(a)    This Agreement shall be for a period (the “Employment Period”) commencing
on the date of this Agreement and ending on December 31, 2016; provided,




1





--------------------------------------------------------------------------------





however, that, commencing on January 1, 2017 and on January 1 of each succeeding
year (each an “Annual Renewal Date”), the Employment Period shall be
automatically extended for one (1) additional year from the applicable Annual
Renewal Date, unless the Employer or Executive shall give written notice of
nonrenewal to the other party at least sixty (60) days prior to an Annual
Renewal Date, in which event this Agreement shall terminate at the end of the
then existing Employment Period. Neither the expiration of the Employment
Period, nor the termination of this Agreement, shall affect the enforceability
of the provisions of Sections 7, 8 and 9.
(b)    Notwithstanding the provisions of Section 3(a), this Agreement shall
terminate automatically for Cause (as defined below) upon fifteen (15) days’
prior written notice (setting forth the section relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination for Cause) from the Boards of Directors of Penns Woods and JSSB to
Executive, unless such Cause has been cured within such fifteen (15) day period
(if capable of being cured). As used in this Agreement, “Cause” shall mean any
of the following:
(i)    Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, a crime of falsehood, or a crime involving moral turpitude, or the
actual incarceration of Executive for a period of at least thirty (30) days;
(ii)    Executive’s failure to follow the good faith lawful instructions of the
President and Chief Executive Officer of Penns Woods and JSSB, following her
receipt of written notice of such instructions;
(iii)    Executive’s intentional failure to substantially perform her duties to,
or on behalf of, Penns Woods or JSSB, other than a failure resulting from
Executive’s incapacity because of disability;
(iv)    Executive’s intentional violation of any law, rule or regulation (other
than traffic violations or similar offenses), Executive’s intentional violation
of any memorandum of understanding or cease and desist order of a federal or
state banking agency applicable to the Employer, Executive’s intentional
violation of any code of conduct or ethics applicable to officers or employees
of Penns Woods or JSSB, or Executive’s intentional violation of any material
provision of this Agreement;
(v)    dishonesty on the part of the Executive in the performance of her duties
or conduct on the part of the Executive which, in the reasonable judgment of the
Boards of Directors of Penns Woods and JSSB, brings public discredit to Penns
Woods or JSSB;
(vi)    Executive’s breach of fiduciary duty, in connection with her employment
hereunder, which involves personal profit or which results in demonstrable
material injury to Penns Woods or JSSB; or
(vii)    Executive’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e)




2





--------------------------------------------------------------------------------





of the Federal Deposit Insurance Act or by the Pennsylvania Department of
Banking pursuant to state law.
If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.
(c)    Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s voluntary termination
of employment (other than for Good Reason), retirement at Executive’s election,
or Executive’s death, and Executive’s rights under this Agreement shall cease as
of the date of such voluntary termination, retirement at Executive’s election,
or death; provided, however, that, if Executive dies after she delivers a Notice
of Termination (as defined in Section 5(d)), the provisions of Section 17(b)
shall apply.
(d)    Notwithstanding the provisions of Section 3(a), this Agreement shall
terminate automatically upon Executive’s disability and Executive’s rights under
this Agreement shall cease as of the date of such termination; provided,
however, that, if Executive becomes disabled after Executive delivers a Notice
of Termination, Executive shall be entitled to receive all of the compensation
and benefits provided for in, and for the term set forth in, Section 5 of this
Agreement. For purposes of this Agreement, disability shall mean Executive’s
incapacitation by accident, sickness, or otherwise which renders Executive
mentally or physically incapable of performing the services required hereunder
of Executive for a period of six (6) consecutive months.
(e)    Executive agrees that, in the event her employment under this Agreement
terminates for any reason, Executive shall concurrently resign as a director of
Penns Woods, JSSB and any affiliate of either, if she is then serving as a
director of any of such entities.
4.Employment Period Compensation.
(a)    Salary. During the Employment Period, Executive shall be paid a base
salary at the rate of $80,000 per year, payable bi-weekly at such times as
salaries are paid to other executive officers of the Employer. The Board of
Directors of Penns Woods or JSSB shall review Executive’s base salary annually
and may, from time to time, in its discretion increase Executive’s base salary.
Any and all such increases in base salary shall be deemed to constitute
amendments to this subsection to reflect the increased amounts, effective as of
the dates established for such increases by appropriate corporate action.
(b)    Discretionary Bonus. During the Employment Period, Executive shall be
entitled to participate in an equitable manner with other senior management
employees of the Employer in such annual or other periodic bonus programs (if
any) as may be maintained from time to time by the Employer for its executive
officers.
(c)    Vacation and Sick Leave. During the Employment Period, Executive shall be
entitled to such paid vacation as may be determined in accordance with the
personnel policies of the Employer from time to time in effect, but in no event
less than five (5) weeks per annum.




3





--------------------------------------------------------------------------------





During the Employment Period, Executive shall be entitled to an annual sick
leave benefit as may be determined in accordance with the personnel policies of
the Employer from time to time in effect, but in no event less than forty (40)
hours per year. Executive shall not be entitled to receive any additional
compensation from the Employer for failure to take all of her entitled vacation
or sick leave time, nor shall Executive be able to accumulate unused vacation or
sick leave time from one year to the next, unless otherwise provided by the
personnel policies of the Employer from time to time in effect. In the event the
personnel policies of the Employer provide for paid time off with no distinction
between vacation and sick leave, the Executive shall be entitled to no less than
30 days of paid time off per year.
(d)    Employee Benefit Plans. During the Employment Period, Executive shall be
entitled to participate in and receive the benefits of any pension or other
retirement benefit plan, welfare benefit plan or similar employee benefit plans
or arrangements (including stock option plans, short- or long-term disability
plans, life insurance programs, and health insurance) made available from time
to time to employees of the Employer in accordance with the provisions of such
plans. The base salary and any bonus payable to Executive under Section 4 shall
be considered covered compensation for purposes of such plans to the maximum
extent permitted by the terms of such plans. Nothing paid to Executive under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the amounts payable to Executive pursuant to Section
4(a) hereof.
(e)    Expense Reimbursement; Continuing Education. The Employer shall promptly
reimburse Executive, upon submission of appropriate documentation, for
reasonable business expenses, including travel and reasonable entertainment
expenses, incurred by Executive in accordance with the expense reimbursement
policies of the Employer in effect from time to time. In addition, subject to
pre-approval by the President and Chief Executive Officer of Penns Woods and
JSSB, the Employer shall pay Executive’s cost of travel and lodging relating to
Executive’s attendance at trade conferences (with total annual attendance days
not to exceed 10 days in the aggregate, unless otherwise approved in advance by
the Chief Executive Officer of Penns Woods).
5.Rights in Event of Termination of Employment Following a Change in Control.
(a)    Benefits. If a Change in Control (as defined below) shall occur and
concurrently therewith or during a period of twenty-four (24) months thereafter
Executive’s employment hereunder is terminated by the Employer without Cause
(other than for the reasons set forth in Section 3(d)) or by Executive with Good
Reason (as defined below), Executive shall be entitled to receive a lump-sum
cash payment, no later than thirty (30) days following the date of such
termination, in an amount equal to two (2.0) times the sum of (i) Executive’s
annual base salary then in effect (or immediately prior to any reduction
resulting in a termination for Good Reason) and (ii) the average of the last
three (3) annual bonuses paid by the Employer to Executive.
(b)    Limitation on Benefits. Notwithstanding anything in this section or
elsewhere in this Agreement to the contrary, in the event the payments and
benefits payable hereunder to or on behalf of Executive (which the parties agree
will not include any portion of payments




4





--------------------------------------------------------------------------------





allocated to the non-competition and non-solicitation provisions of Sections 7
and 9 that are classified as payments of reasonable compensation for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
when added to all other amounts and benefits payable to or on behalf of
Executive, would result in the loss of a deduction under Code Section 280G, or
the imposition of an excise tax under Code Section 4999, the amounts and
benefits payable hereunder shall be reduced to such extent as may be necessary
to avoid such loss of deduction or imposition of excise tax. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A and where two or more economically equivalent
amounts are subject to reduction, but payable at different times, such amounts
shall be reduced on a pro-rata basis. All calculations required to be made under
this subsection will be made by Penns Woods’ independent public accountants,
subject to the right of Executive’s professional advisors to review the same.
The parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.
(c)    Exclusive Remedy. The amounts payable pursuant to this Section 5 shall
constitute Executive’s sole and exclusive remedy in the event of the termination
of Executive’s employment in accordance with Section 5(a).
(d)    Good Reason Defined. Executive shall be considered to have terminated
employment hereunder for “Good Reason” if such termination of employment occurs
on or within twenty-four (24) months after a Change in Control and is on account
of any of the following actions by the Employer without Executive’s express
written consent:
(i)    A material diminution in Executive’s authority, duties or other terms or
conditions of employment as the same exist on the date of the Change in Control;
(ii)    Any reassignment of Executive to a location greater than 25 miles from
the location of her office on the date of the Change in Control, unless such new
location is closer to Executive’s primary residence than the location on the
date of the Change in Control;
(iii)    Any failure to pay Executive any amounts due and owing to her under
Section 4 of this Agreement, which constitutes a material breach by the Employer
of this Agreement;
(iv)    Any failure to provide Executive with any benefits enjoyed by Executive
under any of Penns Woods’ or JSSB’s retirement or pension, life insurance,
medical, health and accident, disability or other material employee plans in
which Executive participated at the time of the Change in Control or the taking
of any action that would materially reduce any of such benefits in effect at the
time of the Change in Control, except for any reductions in benefits or other
actions resulting from changes to or reductions in benefits applicable to
employees generally;
(v)    Any requirement that Executive travel in the performance of her duties on
behalf of Penns Woods or JSSB for a significantly greater period of time during
any year than was required of Executive during the year preceding the year in
which the Change in




5





--------------------------------------------------------------------------------





Control occurred, which results in a material negative change to Executive in
the employment relationship; or
(vi)    Any other material breach of this Agreement.
Notwithstanding the foregoing, a termination by Executive shall not be for Good
Reason, unless Executive shall have given the Employer at least ten (10)
business days written notice (a “Notice of Termination”) specifying the grounds
upon which Executive intends to terminate her employment hereunder for Good
Reason and such notice is received by the Employer within ninety (90) days of
the date the event of Good Reason occurred. In addition, any action or inaction
by the Employer which is remedied within thirty (30) days following a Notice of
Termination shall not constitute Good Reason for termination hereunder and shall
render such Notice of Termination null and void.
(e)    Change in Control Defined. As used in this Agreement, “Change in Control”
shall mean the occurrence of any of the following:
(i)     (A) a merger, consolidation, or division involving Penns Woods or JSSB,
(B) a sale, exchange, transfer, or other disposition of substantially all of the
assets of Penns Woods or JSSB, or (C) a purchase by Penns Woods or JSSB of
substantially all of the assets of another entity, unless (x) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by 66-2/3% or more of the members of the Board of Directors
of Penns Woods who are not interested in the transaction and (y) a majority of
the members of the Board of Directors of the legal entity resulting from or
existing after any such transaction and of the Board of Directors of such
entity’s parent corporation, if any, are former members of the Board of
Directors of Penns Woods or JSSB;
(ii)    a “person” or “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) of 25% or more
of the outstanding shares of common stock of Penns Woods;
(iii)    at any time during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of Penns Woods
cease to constitute a majority of such Board (unless the election or nomination
of each new director was approved by a vote of at least 51% of the directors who
were directors at the beginning of such period); or
(iv)    any other change in control similar in effect to any of the foregoing
and designated as a change in control by the Board of Directors of Penns Woods
or JSSB.
(f)    Notwithstanding the foregoing, to the extent the definition of “Change in
Control” as set forth in Section 5(e) does not amount to a “change in control
event” as defined under Treas. Reg. § 1.409A-3(i)(5), then the benefits set
forth in Section 5(a) shall be paid at the same time and in the same form as
benefits are paid under Section 6(a).




6





--------------------------------------------------------------------------------





6.Rights in Event of Termination of Employment absent a Change in Control.
(a)    Benefits. In the event that Executive’s employment is involuntarily
terminated by the Employer (other than by reason of Section 3(d)) without Cause
and no Change in Control shall have occurred at the date of such termination,
Executive shall be entitled to receive the following benefits:
(i)    The Employer shall continue to pay Executive’s then base salary under
Section 4(a) for the greater of: (i) the number of full months remaining in the
Employment Period as of the date of termination of employment or (ii) six (6)
months. With respect to clause (i) of this Section, a final pro rated payment
shall be made for any fraction of a month remaining in the Employment Period as
of the date of her termination of employment.
(ii)    In addition, during the period in which Executive is receiving continued
payments of base salary in accordance with Section 6(a)(i), Executive shall be
permitted to continue participation in, and the Bank shall maintain the same
level of contribution for, Executive’s participation in the Bank’s
medical/health insurance in effect with respect to Executive during the one
(1) year period prior to her termination of employment, or, if the Bank is not
permitted to provide such benefits because Executive is no longer an employee or
as a result of any applicable legal requirement, Executive shall receive a
dollar amount, on or within thirty (30) days following the date of termination,
equal to the cost to Executive of obtaining such benefits (or substantially
similar benefits).
(b)    Exclusive Remedy. The amounts payable pursuant to this Section 6 shall
constitute Executive’s sole and exclusive remedy in the event of involuntary
termination of Executive’s employment by the Employer (other than by reason of
Section 3(d)) without Cause in the absence of a Change in Control.
(c)    Limitation on Benefits. Notwithstanding anything herein to the contrary,
to the extent the provisions of Code Section 280G become applicable to payments
or benefits to be provided under this Section 6, the provisions of Section 5(b)
shall apply to such payments or benefits.
7.Covenant Not to Compete.
(a)    Executive hereby acknowledges and recognizes the highly competitive
nature of the business of Penns Woods and JSSB and accordingly agrees that,
during and for the applicable period set forth in Section 7(c), Executive shall
not:
(i)    be engaged, directly or indirectly, either for her own account or as
agent, consultant, employee, partner, officer, director, proprietor, investor
(except as an investor owning less than 5% of the stock of a publicly-owned
company) or otherwise, in the banking or financial services business within
twenty-five (25) miles of 300 Market Street, Williamsport, Pennsylvania (the
“Non Competition Area”); or




7





--------------------------------------------------------------------------------





(ii)    provide financial or other assistance to any person, firm, corporation,
or enterprise engaged in the banking or financial services business in the Non
Competition Area.
(b)    It is expressly understood and agreed that, although Executive, Penns
Woods and JSSB consider the restrictions contained in Section 7(a) reasonable
for the purpose of preserving for Penns Woods and JSSB their goodwill and other
proprietary rights, if a final judicial determination is made by a court or
arbitrator having jurisdiction that the time or territory or any other
restriction contained in Section 7(a) is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of Section 7(a)
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.
(c)    The provisions of this Section 7 shall be applicable commencing on the
date of this Agreement and ending on one of the following dates, as applicable:
(i)    if Executive voluntarily terminates her employment (other than for Good
Reason) or Executive’s employment is terminated for Cause in accordance with the
provisions of Section 3(b), one (1) year following the effective date of
termination of employment;
(ii)    if Executive becomes entitled to receive the payment set forth in
Section 5(a), one (1) year following the effective date of termination of
employment;
(iii)    if Executive’s employment is involuntarily terminated in accordance
with the provisions of Section 3(d) or 6, and Executive actually receives
payments under a disability plan or program maintained by the Employer or
Section 6, respectively, the lesser of one (1) year following the effective date
of termination of employment or the period during which such payments remain in
effect;
(iv)    if Executive’s employment terminates as a result of delivery of a notice
of nonrenewal by the Employer in accordance with Section 3(a), the ending date
of the then existing Employment Period; or
(v)    if Executive’s employment terminates as a result of delivery of a notice
of nonrenewal by Executive in accordance with Section 3(a), one (1) year
following the effective date of termination of employment.
8.Unauthorized Disclosure. During the Employment Period and at any time
thereafter, Executive shall not, without the written consent of the Boards of
Directors of Penns Woods and JSSB, or a person authorized thereby, knowingly
disclose to any person, other than an employee of Penns Woods or JSSB, or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of her duties hereunder, any material
confidential information obtained by her while in the employ of the Employer
with respect to Penns Woods’, JSSB’s or any of their majority-owned
subsidiaries’ services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any




8





--------------------------------------------------------------------------------





business practices the disclosure of which could be or would be damaging to
Penns Woods, JSSB or any such subsidiary; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by Executive or any person
with the assistance, consent, or direction of Executive), or any information
that must be disclosed as required by law.
9.Nonsolicitation of Customers and Employees. Executive hereby agrees that she
shall not during any period that she is subject to the provisions of Section 7,
directly or indirectly, (i) solicit any customer of Penns Woods, JSSB or any
majority-owned subsidiary of either of them located in the Non-Competition Area
for any banking or financial services business, or (ii) solicit or hire any
persons who are currently or were within six (6) months prior to Executive’s
termination date employees of Penns Woods, JSSB or any majority-owned subsidiary
of either of them. Executive also agrees that she shall not, for the period
described in the preceding sentence, encourage or induce any of such customers
or employees of Penns Woods, JSSB or any majority-owned subsidiary of either of
them to terminate their business relationship with any of such entities.
10.Remedies. Executive acknowledges and agrees that the remedy at law of the
Employer for a breach or threatened breach of any of the provisions of Section
7, 8 or 9 would be inadequate and, in recognition of this fact, in the event of
a breach or threatened breach by Executive of any of the provisions of Section
7, 8 or 9, it is agreed that the Employer shall be entitled to, without posting
any bond, and the Executive agrees not to oppose any request of the Employer
for, equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction, or any other equitable
remedy which may then be available. Nothing contained in this section shall be
construed as prohibiting the Employer from pursuing any other remedies available
to them, at law or in equity, for such breach or threatened breach.
11.Arbitration. The Employer and Executive recognize that, in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Williamsport, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”). The Employer or Executive may initiate an arbitration proceeding at
any time by giving notice to the other in accordance with the Rules. The
Employer and Executive may, as a matter of right, mutually agree on the
appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, the
Employer and Executive shall be entitled to an injunction restraining




9





--------------------------------------------------------------------------------





all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein or contemplated
by Section 10.
12.Legal Expenses. If Executive obtains a judgment, award or settlement which
enforces a material disputed right or benefit under this Agreement, Penns Woods
or JSSB shall pay to her, within ten days after demand therefor, all legal fees
and expenses incurred by her in seeking to obtain or enforce such right or
benefit.
13.Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence (as then reflected in the
personnel records of the Employer), in the case of notices to Executive, and to
the then principal offices of Penns Woods, in the case of notices to the
Employer.
14.Waiver. No provision of this Agreement may be modified, waived, or discharged
unless such waiver, modification, or discharge is agreed to in writing and
signed by Executive and the President and Chief Executive Officer of Penns Woods
and JSSB. No waiver by any party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
15.Assignment. This Agreement shall not be assignable by any party, except by
the Employer to any affiliated company or to any successor in interest to its
businesses.
16.Entire Agreement; Effect on Prior Agreements. This Agreement contains the
entire agreement of the parties relating to the subject matter of this
Agreement.
17.Successors; Binding Agreement.
(a)    The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Penns Woods and/or JSSB to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Employer would be required to perform it if no such succession had taken
place. Failure by the Employer to obtain such assumption and agreement prior to
the effectiveness of any such succession shall constitute a material breach of
this Agreement and the provisions of Section 5 (relating to termination of
employment following a Change in Control) shall apply as though a Notice of
Termination was authorized and had been timely given. As used in this Agreement,
“Penns Woods”, and “JSSB” shall mean Penns Woods and JSSB, as defined
previously, and any successor to their respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.
(b)    This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. If Executive should die after a Notice of
Termination is delivered by




10





--------------------------------------------------------------------------------





Executive, or following termination of Executive’s employment without Cause, and
any amounts would be payable to Executive under this Agreement if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee, or, if
there is no such person, to Executive’s estate. The preceding sentence shall
also apply to the last clause of Section 3(c).
18.No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking
employment or otherwise. Further, there shall be no offset against any amount or
benefit payable or provided hereunder following Executive’s termination of
employment solely by reason of her employment with another employer.
19.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
20.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its conflict of laws principles.
21.Headings. The section headings of this Agreement are for convenience only and
shall not control or affect the meaning or construction, or limit the scope or
intent, of any of the provisions of this Agreement.
22.Number. Words used herein in the singular form shall be construed as being
used in the plural form, as the context requires, and vice versa.
23.Regulatory Matters. The obligations of the Employer under this Agreement
shall in all events be subject to any required limitations or restrictions
imposed by or pursuant to the Federal Deposit Insurance Act or the Pennsylvania
Banking Code of 1965 as the same may be amended from time to time.
24.Tax Withholding. All payments made and benefits provided hereunder shall be
subject to such federal, state and local tax withholding as may be required by
law.
25.Compliance with Code Section 409A.
(a)    Notwithstanding anything in this Agreement to the contrary, the receipt
of any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Executive
undergo a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h) or any successor thereto. In addition, if Executive is deemed to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service” (as such term is defined in Treas. Reg. § 1.409A-1




11





--------------------------------------------------------------------------------





(h)), or (ii) the date of Executive’s death (the “Delay Period”). Within ten
(10) days following the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. To the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full costs of premiums
for such welfare benefits during the Delay Period and Penns Woods or JSSB shall
pay Executive an amount equal to the amount of such premiums paid by Executive
during the Delay Period within ten (10) days after the conclusion of such Delay
Period.
(b)    Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.
(c)    Any payments made pursuant to Sections 5 and 6, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.
Notwithstanding the foregoing, if the Employer determines that any other
payments hereunder fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), the
payment of such benefit shall be delayed to the minimum extent necessary so that
such payments are not subject to the provisions of Code Section 409A(a)(1).
(d)    To the extent it is determined that any benefits described in Section
6(b) are taxable to Executive, they are intended to be payable pursuant to
Treas. Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said
provision.




                




12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.
a10vipwodmkarasemploy_image1.jpg [a10vipwodmkarasemploy_image1.jpg]




13



